In re: Jerry Lynn Toney applying for remedial writs and writ of habeas corpus.
Granted. See order.
On considering the petition of relator in the above entitled and numbered cause,
Ordered that the Honorable C. Murray Henderson, Warden, Louisiana State Penitentiary, give credit for time served to the relator, Jerry Lynn Toney, in accordance with the ruling of the Honorable Field V. Gremillion, Judge of the Ninth Judicial District Court, Parish of Rapides, within ten (10) days from this date, or show cause to the contrary in this Court on April 2, 1973.